DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 10/28/20. Applicant amended claims 8, 22, canceled claims 1-7, 11-20, and added new claims 36, 37. Therefore, claims 8-10, 21-37 are currently pending in this application.

            Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “the amount of PdO” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (EP 2927445) in view of Sung et al. (US 2002/0131914). 
With regards to claim 8:
Matsuo discloses a system comprising:
an oxidation catalyst (5) (Fig. 1) located in an exhaust passage of an engine driven vehicle, 
a particulate filter (7) (Fig. 1) located in a position of the exhaust passage downstream of the catalyst (5) relative to a direction of exhaust gas flow (see Fig. 2); and
a controller (10) (Fig. 1) with computer readable instructions stored thereon that enable the controller to actively regenerate the particulate filter via adjusting actuators to increase an exhaust gas temperature to a temperature greater than a 

    PNG
    media_image1.png
    257
    606
    media_image1.png
    Greyscale


However, Matsuo fails to disclose that the oxidation catalyst comprises a washcoat having a zirconium oxide support, one or more base metal oxides and at least a precious metal oxide, wherein the catalyst comprising a precious metal oxides and the one or more base metal oxides and the precious metal oxide are on different portions of the zirconium oxide support.
Sung teaches that an oxidation catalyst comprises zirconium oxide support, one or more base metal oxides and at least a precious metal oxide (PdO), wherein the one or more base metal oxides (Ce-Zr oxide) and the precious metal oxide are on different portions of the zirconium oxide support (see par. [0013, 0040, 0043, 0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Matsuo by using an oxidation catalyst comprising zirconium oxide support, one or more base metal oxides and at least a 

With regard to claim 21:
The modified Matsuo discloses the system of claim 8, .

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (EP 2927445) in view of Sung et al. (US 2002/ 0131914) as applied to claim 8 above, and further in view of Bailey et al. (US 2011/0099975).
With regards to claim 9:
The modified Matsuo discloses the system of claim 8; however, Matsuo fails to disclose wherein the threshold temperature is a threshold NO2 facilitated regeneration temperature and where the threshold NO2 facilitated regeneration temperature is lower than a threshold oxygen facilitated regeneration temperature.
Bailey teaches that a threshold NO2 facilitated regeneration temperature is lower than a threshold oxygen facilitated regeneration temperature (500-650°C) (see par. [0003, 0016, 0018, 0030, 0033, 0046]).
2 facilitated regeneration temperature being lower than a threshold oxygen facilitated regeneration temperature as taught by Bailey for providing thermally durable NO2 generation in conjunction with efficient heat-up performance for filter regeneration (see abstract).

With regards to claim 10:
The modified Matsuo discloses the system of the claim 9; however, Matsuo fails to disclose wherein the threshold NO2 facilitated regeneration temperature is determined based on a regeneration temperature of the particulate filter in the presence of NO2 being greater than a threshold amount of NO2, and where the threshold oxygen facilitated regeneration temperature is based on a regeneration temperature of the particulate filter in the presence of an amount of NO2 being less than the threshold amount of NO2.
 Bailey teaches that a threshold NO2 facilitated regeneration temperature is determined based on a regeneration temperature of the particulate filter in the presence of NO2 being greater than a threshold amount of NO2 (see par. [0004, 0016, 0030, 0046]), and a threshold oxygen facilitated regeneration temperature is based on a regeneration temperature of the particulate filter in the presence of an amount of NO2 being less than the threshold amount of NO2 (see par. [0004, 0008, 0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Matsuo by determining a threshold NO2 2 being greater than a threshold amount of NO2, and a threshold oxygen facilitated regeneration temperature being based on a filter regeneration temperature in the presence of an amount of NO2 being less than the threshold amount of NO2  as taught by Bailey for effectively combusting soot with NO2 and oxygen in the exhaust to regenerate the particulate filter (see Bailey, par.[0004, 0018]).  

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-35 are allowed.

Response to Arguments
Applicant's arguments filed 10/27/20 have been fully considered and they are moot in view of a new ground of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication from the examiner should be directed to Examiner Dem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Fiequest (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 



/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747